UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-7077



BERNARD MCFADDEN,

                                                 Plaintiff - Appellant,

          versus


CLARENDON COUNTY SHERIFF'S DEPARTMENT; MANNING
CITY POLICE DEPARTMENT; STEVE MCKENZIE, PCR
Witness; HAROLD WALKER DETWILER, III, First
Public Defender; WALTER RIGGS, Second Public
Defender; JOE T. BRADHAM, Assistant Chief of
the Manning Police; MARK CREECH, Investigator
of the Manning Police Department; R. FERRELL
COTHRAN, JR., Assistant Solicitor for Claren-
don County - Third Judicial Circuit; DAVID F.
MCINNIS, Trial Judge; WILLIAM JOHNSON, First
Appointed PCR Attorney; JOHN C. LAND, IV,
Second Appointed PCR Attorney; BEULAH G.
ROBERTS, Clarendon County Clerk of Court;
THOMAS W. COOPER, Chief Judge of Clarendon
County - Third Circuit Court; LEA C. ANN
THIGPEN, Court Reporter of Clarendon County;
BENJAMIN APLIN, Assistant Attorney General for
South Carolina; HARRY L. DEVOE, JR., Third
Appointed PCR Attorney; AMOS HATCHER, Captain
of the Clarendon County Jail,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-2536-3-24)


Submitted:   October 4, 2001                 Decided:   October 12, 2001
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernard McFadden appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint under

28 U.S.C.A. § 1915A (West Supp. 2001).    We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.    See McFadden v. Clarendon

County Sheriff’s Dep’t, No. CA-00-2536-3-24 (D.S.C. May 22, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                            AFFIRMED



                                2